Powell, J.
1. Tlie bill of exceptions was certified by the trial judge on June 12. Service was acknowledged June 12. It was not filed in the office of the clerk of the city court until June 30. This court is without jurisdiction, on account of the failure to file the bill of exceptions within the time required by law; and the writ of error is dismissed. Johnson v. State, 5 Ga. App. 490, and cit.
2. It appears, however, that the exceptions are to interlocutory matters, and that the bill of exceptions was certified and filed during the term. Upon the special facts shown, the court grants the application of the plaintiff in error for a direction that the official copy of the bill of exceptions, of file in the office of the clerk of the trial court, shall operate as exceptions pendente lite.

Writ of error dismissed, iiñih direction.